

EXHIBIT 10.1


Employment Agreement


EMPLOYMENT AGREEMENT dated as of May 1, 2008 (this “Agreement”), between ICAHN
ENTERPRISES HOLDINGS L.P. (the “Company”) and Mr. Dominick Ragone (“Employee”).
Company and Employee may hereinafter be referred to jointly as the "Parties."
This Agreement shall become effective on the date appearing on the signature
page of this Agreement under the Company’s signature ("Effective Date").
 
The Parties to this Agreement, in consideration of the mutual covenants
contained herein, agree upon the following terms of employment of Employee by
Company:
 
1. Employment. Upon the terms and conditions hereinafter set forth, the Company
hereby agrees to employ Employee and Employee hereby agrees to become so
employed. During the Term of Employment (as hereinafter defined), Employee will
be employed in the position of (i) Chief Financial Officer of the Company, and
(ii) an officer, director, advisor or agent to the Company, Icahn Enterprises
G.P. Inc., the general partner of the Company (the “General Partner”), and/or
Icahn Enterprises, L.P. (“Icahn Enterprises”), and each of their respective
direct and/or indirect subsidiaries (each of such subsidiaries, the "Designated
Affiliates"), as such positions may be specified from time to time by the Board
of Directors of the General Partner (such board or any committee of such board
to which such board delegates its responsibilities with respect hereto being
referred to herein as the “Board”). In such capacities Employee shall perform
such duties as are specified by any of the Board, the Company, the General
Partner, Icahn Enterprises, the Designated Affiliates and the Superiors (as
defined below).
 
During the Term of Employment, Employee shall (i) report to and be subject to
supervision by each of (A) the Board, (B) Chairman of the Board (the
“Chairman”), (C) President of the Company, (D) Chief Executive Officer of the
Company, (D) Principal Executive Officer of the Company, and (E) or such other
persons or entities as shall be specified by the Board from time to time
(Persons specified, and/or in the capacities set forth, in (B) through (E) of
this clause, collectively, the “Superiors”), (ii) perform such duties for the
Company and its subsidiaries and affiliates, as are specified from time to time
by the Superiors, the Company and the Board, and shall serve in such capacities
at the pleasure of, the Company and the Board, subject to the terms hereof,
(iii) devote all of his professional attention, on a full time basis, to the
business and affairs of the Company and shall use his best efforts to advance
the best interest of the Company and shall comply with all of the policies and
procedures of the Company, including, without limitation, such policies with
respect to legal reporting and compliance, conflicts of interest,
confidentiality and business ethics as are from time to time in effect, (iv) not
directly or indirectly render services to, or otherwise act in a business or
professional capacity on behalf of or for the benefit of, any other “Person” (as
defined below) as an employee, advisor, member of a board or similar governing
body, sole proprietor, independent contractor, agent, consultant, representative
or otherwise, whether or not compensated, and (v) work in the Company’s offices
located in New York City on a full time basis and reside in New York City or its
vicinity.

 
EMPLOYMENT AGREEMENT
Page 1


--------------------------------------------------------------------------------



The parties acknowledge that Employee may from time to time also be requested by
Carl C. Icahn to act as an officer, director, advisor or agent to entities with
which he and his affiliates are involved (such entities, other than the Company,
the General Partner, Icahn Enterprises and the Designated Affiliates, are
referred to herein as the "Icahn Designated Entities") and Employee agrees that
he will do so. Employee will not receive any additional compensation in taking
on such activities and the Company will be reimbursed by the Icahn Designated
Entities based on the time spent by Employee in such activities in accordance
with the Company’s policies.
 
"Person" or “person”, as used in this Agreement, means any individual,
partnership, limited partnership, corporation, limited liability company, trust,
estate, cooperative, association, organization, proprietorship, firm, joint
venture, joint stock company, syndicate, company, committee, government or
governmental subdivision or agency, or other entity.
 
2. Term. The employment period of Employee hereunder shall commence on the Start
Date (as defined below), and shall continue through December 31, 2011 (December
31, 2011 being the “Expiration Date”), unless earlier terminated as set forth in
this Agreement (the “Term of Employment”).
 
Employee is currently employed by or will be employed by Bear Stearns Inc.
and/or JP Morgan Chase and their affiliates (the "Existing Employer").
 
Employee has informed the Company that he will continue to work with the
Existing Employer for a transition period and may not be available to commence
work with the Company prior to August 1, 2008 (the "Final Date"). Employee
agrees that prior to the Final Date, Employee will begin full time employment
with the Company under this Agreement (the date of the commencement of such
employment, the "Start Date"); it being understood and agreed by Employee that:
(i) failure to begin full time employment with the Company prior to the Final
Date will constitute a breach of contract under this Agreement; and (ii) if the
Start Date does not occur on or prior to the Final Date, then, at the sole and
absolute discretion of the Company, the Company may deliver written notice to
Employee terminating this Agreement, in which event the Company shall have no
payment or other obligation to Employee of any kind or nature (but the
provisions of Section 7 and 8 hereof shall survive any such termination).
Employee has informed the Company that Employee will become eligible to receive
a "stay put" type bonus (referred to below as the "Transition Bonus") from the
Existing Employer, the terms of which are not yet finalized (and which Employee
agrees to act in good faith to negotiate and obtain so as to reduce the amount
of the Special Bonus Compensation in this Agreement). Employee will keep the
Company fully informed regarding such negotiations and will allow the Company to
participate in such negotiations if the Existing Employer does not object. The
goal of the Company and Employee in such negotiations will be to reduce the
Special Bonus Compensation by increasing the amount of the Transition Bonus. The
Company will have the right to extend the Final Date from time to time by giving
written notice thereof to Employee and at the request of the Company, Employee
will continue to provide services to the Existing Employer in order to maximize
the Transition Bonus, or at the request of the Company, Employee will cease to
provide services to the Existing Employer and begin work for the Company
hereunder, even if it may reduce the amount of the Transition Bonus, provided
Employee may take up to 30 days off following the last day of his employment
with the Existing Employer before commencing work with the Company (it being
understood that Employee will not be entitled to any compensation from the
Company during such 30 day period and he will not be an employee of the Company
until the Start Date). The Transition Bonus shall for all purposes be deemed to
equal the gross amount of such Transition Bonus for which Employee is eligible
(before any applicable deductions and withholdings).

 
EMPLOYMENT AGREEMENT
Page 2


--------------------------------------------------------------------------------



3. Compensation. For all services to be performed by Employee under this
Agreement, during the Term of Employment, Employee shall be compensated in the
following manner:
 
(a) Base Compensation. The Company will pay Employee a salary (the “Base
Salary”) at an annual rate of $300,000 per full 365-day year (being
approximately $821.92 per day), which Base Salary may be increased in the sole
and absolute discretion of the Chairman by up to approximately 10% for the
calendar year 2009. The Base Salary shall be earned and payable in accordance
with the normal payroll practice of the Company.
 
(b) Bonus Compensation. Employee may also be eligible to receive, in the sole
and absolute discretion of the Chairman, a bonus. A bonus, if any, shall be
deemed earned and payable only if approved by the Chairman in writing delivered
to Employee. Generally, if a bonus is so approved, it will be payable at the
same time as other employees of the Company located in New York City receive
their annual bonuses. Employee will be entitled to receive a one time bonus in
the amount of $1,150,000 for the calendar year 2008, which will be earned and
payable at the same time as other employees of the Company located in New York
City receive their annual bonuses for 2008, provided that Employee is actively
employed on a full time basis by the Company on the day such bonus is to be
paid. The compensation payable as contemplated in the preceding sentences of
this Section 3(b) is referred to herein as “Bonus Compensation”. 
 
(c) Special Bonus Compensation. Employee will also be entitled to receive from
the Company a special bonus in the aggregate amount equal to (which amount can
only be a positive number) (i) $1,200,000 minus (ii) the Transition Bonus; which
special bonus will be payable in 3 equal installments on the first business day
of July, 2009, July, 2010 and July, 2011, provided that Employee is actively
employed on a full time basis by the Company on the day such installment is to
be paid. The compensation payable as contemplated in the preceding sentence of
this Section 3(c) is referred to herein as “Special Bonus Compensation”.
Following his receipt of the Transition Bonus from the Existing Employer,
Employee shall promptly provide the Company with a copy of a check stub that
sets forth the amount of the Transition Bonus and any deductions and/or
withholdings applicable thereto.
 
4. Benefits/Expense Reimbursement. Employee shall be eligible to participate in
health insurance and 401(k) plans currently available to the executives of the
Company, subject to and on a basis consistent with the terms, conditions, and
overall administration of such plans. Employee shall be entitled to reasonable
reimbursement of all reasonable business expenses incurred on behalf of the
Company, in accordance with the Company's standard policies and procedures.
Employee shall be entitled to 22 paid-time-off days per year to be accrued and
used in accordance with the Company’s standard policies and procedures.

 
EMPLOYMENT AGREEMENT
Page 3


--------------------------------------------------------------------------------



5. Termination. This Agreement shall terminate (subject to Section 9(f) below
(Survival Provision)) and the Term of Employment and the employment of Employee
hereunder shall end, on the first to occur of any of the following:
 
(a) The Expiration Date;
 
(b) The: (i) death of Employee or (ii) determination of the Board, that Employee
has become physically or mentally incapacitated so as to be unable to perform
the essential functions of Employee’s duties to the Company for 60 consecutive
days or 80 days in any twelve-month period, (the “Disability”);
 
(c) The discharge of Employee by the Company with or without Cause; or
 
(d) The resignation of Employee for any reason or no reason (the “Voluntary
Resignation”), (and without limiting the effect of such resignation, Employee
agrees to provide the Company with not less than 60 days prior written notice of
his resignation, and in any event the Company may, at its option, declare such
resignation to be effective on (x) any day following receipt of such notice or,
(y) if such notice is not received, any day following such resignation).
 
The Company may discharge Employee at any time, for any reason or no reason,
with or without Cause. As used in this Agreement, “Cause” means: (i) dishonesty
detrimental to the best interests of the Company or any of its affiliates; (ii)
conduct of Employee involving any immoral acts which is reasonably likely to
impair the reputation of the Company or any of its affiliates; (iii) willful
disloyalty to the Company or the Board, (iv) refusal or failure of Employee to
obey the lawful directions of the Board or the Superiors, (v) neglect of duties
and responsibilities assigned to Employee, (vi) indictment for a felony or
conviction or plea of nolo contendere to a misdemeanor (other than a traffic
violation) punishable by imprisonment under federal, state or local law, (vii)
the violation, as determined by the Board based on opinion of its counsel, by
Employee of any securities or employment laws or regulations, (viii) the use by
Employee of a controlled substance without a prescription or the use of alcohol
which impairs Employee’s ability to carry out his duties and responsibilities,
(ix) material violation by Employee of the Company’s policies and procedures or
any breach of any agreement between the Company and Employee, or (x)
embezzlement and/or misappropriation of property of the Company or any of its
affiliates, or any act involving fraud with respect to the Company or any of its
affiliates.
 
6. Obligations of the Company in the Event of Termination. In the event of
termination of Employee’s employment hereunder, all rights of Employee under
this Agreement, including all rights to compensation, shall end and Employee
shall only be entitled to be paid the amounts set forth in this Section 6 below;
provided, that, the obligations of the Company to make any payment required
pursuant to Section 6 (other than any amounts of Employee’s Base Salary and any
amounts payable on account of accrued but unused paid-time-off days), is subject
to and conditioned upon (i) execution and delivery by Employee to the Company of
a release agreement in favor of the Company, its affiliates and their respective
officers, directors, employees, agents and equity holders in respect of
Employee’s employment with the Company and the termination thereof substantially
in a form set forth in Exhibit A, attached hereto and as then provided by the
Company to Employee, and (ii) such release agreement, once executed by Employee
and delivered to the Company, becomes irrevocable and final under the applicable
law.

 
EMPLOYMENT AGREEMENT
Page 4


--------------------------------------------------------------------------------


(a) For Cause, Death, Disability and Voluntary Termination.
 

 
A.
If Employee's employment is terminated for Cause or due to Employee’s death or
Disability or because of a Voluntary Resignation, Employee will then, in lieu of
any other payments of any kind (including without limitation, any severance
payments) be entitled to receive, within thirty (30) days following the date on
which such termination occurs (the “Section 6A Termination Date”) the following:

 

 
(1)
Payment of any unpaid Base Salary through the Section 6A Termination Date;

 

 
(2)
Payment for any paid-time-off days accrued and unused as of the Section 6A
Termination Date, pursuant to Company policy; and

 

 
(3)
Payment of any Special Bonus Compensation earned and payable through the Section
6A Termination Date but not yet paid to Employee.

 

 
B.
Coverage under all of Company's benefit plans and programs in which Employee is
entitled to participate under Section 4 above will terminate as of the Section
6A Termination Date, except to the extent expressly provided in such plans,
programs, or under applicable law.

 
(b) Without Cause Termination.
 

 
A.
If Employee's employment is terminated without Cause, Employee will then, in
lieu of any other payments of any kind (including without limitation, any
severance payments) be entitled to receive, within thirty (30) days following
the date on which such termination occurs (the Section 6B Termination Date) the
following:

 

 
(1)
Payment of any unpaid Base Salary through the Section 6B Termination Date;

 

 
(2)
Payment for any paid-time-off days accrued and unused as of the Section 6B
Termination Date, pursuant to Company policy;

 
EMPLOYMENT AGREEMENT
Page 5

 

--------------------------------------------------------------------------------




 
(3)
Payment of any Special Bonus Compensation earned and payable through the Section
6B Termination Date but not yet paid to Employee; and

 

 
(4)
a continuation of the payment of amounts of Base Salary that Employee would have
earned through the lesser of (A) the period through the Expiration Date had he
continued to be employed by the Company through the Expiration Date or (B) the
period ending on the 90th day following the Section 6B Termination Date, to be
paid on the same schedule as previously paid.

 

 
B.
Coverage under all of Company's benefit plans and programs in which Employee is
entitled to participate under Section 4 above will terminate as of the Section
6B Termination Date, except to the extent expressly provided in such plans,
programs, or under applicable law.

 
7. Non-Disclosure. From and after the date hereof, during the Term of Employment
and at all times thereafter, Employee shall hold in a fiduciary capacity for the
benefit of the Company and each of its affiliates, all secret or confidential
information, knowledge or data, including, without limitation, trade secrets,
sources of supplies and materials, customer lists and their identity, designs,
production and design techniques and methods, identity of investments or
investors, identity of contemplated investments, business opportunities,
valuation models and methodologies, processes, technologies, and any
intellectual property relating to the business of the Company or its affiliates,
and their respective businesses, (“Confidential Information”). Employee also
agrees to keep confidential and not disclose any personal information regarding
any controlling Person of the Company, including Carl C. Icahn, any Related
Persons or any affiliates (and all such personal information shall be deemed
“Confidential Information” for the purposes of this Agreement). If the Employee
receives a request for Confidential Information from a government agency or
pursuant to a subpoena (together with a request a “Order”), then Employee may
comply with such Order, provided, however, that Employee shall first provide
written notification to the Company of such Order requesting disclosure, unless
such notification is not permitted under the Order. Employee shall not, without
the prior written consent of the Company (acting at the direction of the Board):
(i) except to the extent compelled pursuant to the Order or other body having
jurisdiction over such matter or based upon the advice of counsel that such
disclosure is legally required, communicate or divulge any Confidential
Information to anyone other than the Company and those designated by the
Company; or, (ii) use any Confidential Information for any purpose other than
the performance of his duties pursuant to this Agreement. Employee will assist
the Company or its designee, at the Company’s expense, in obtaining a protective
order, other appropriate remedy or other reliable assurance that confidential
treatment will be accorded any Confidential Information disclosed pursuant to
the terms of this Agreement. Employee agrees not to disparage the Company, its
officers and directors, Mr. Icahn, or Related Persons, or any affiliate of any
of the foregoing, in each case during and/or after his employment hereunder. For
the purposes of this Agreement, “Related Persons” means: (1) Carl Icahn, any
spouse and any child, stepchild, sibling or descendant of Carl Icahn; (2) any
estate of Carl Icahn or of any person referred to in clause (1); (3) any person
who receives a bequest from or beneficial interest, in any estate under clause
(2); (4) any executor, personal administrator or trustee who holds such
beneficial interest in the Company for the benefit of, or as fiduciary for, any
person under clauses (1), (2) or (3) to the extent of such interest; (5) any
Person, directly or indirectly owned or controlled by Carl Icahn or any other
person or persons identified in clauses (1), (2), (3) or (4), and (6) any
not-for-profit entity not subject to taxation pursuant to Section 501(c)(3) of
the Internal Revenue Code or any successor provision to which Carl Icahn or any
person identified in clauses (1), (2), or (3) above contributes his beneficial
interest in the Company or to which such beneficial interest passes pursuant to
such person’s will.

 
EMPLOYMENT AGREEMENT
Page 6


--------------------------------------------------------------------------------



All processes, technologies, intellectual property and inventions (collectively,
“Inventions”) conceived, developed, invented, made or found by Employee, alone
or with others, during the Term of Employment, whether or not patentable and
whether or not on the Company’s or any of its subsidiaries’ time or with the use
of the Company’s or any of its subsidiaries’ facilities or materials, shall be
the property of the Company or its respective subsidiary, as the case may be,
and shall be promptly and fully disclosed by Employee to the Company. Employee
shall perform all acts (including, without limitations, executing and delivering
any confirmatory assignments, documents, or instruments requested by the Company
or any of its subsidiary) to vest title to any such Invention in the Company or
the applicable subsidiary and to enable to the Company or the applicable
subsidiary, at their expense, to secure and maintain domestic and/or foreign
patents or any other rights for such Inventions.
 
8. Non-Compete.
 
(a) In addition to, and not in limitation of, all of the other terms and
provisions of this Agreement, Employee agrees that from and after the date
hereof (except as specifically contemplated in Section 2 above) and during the
Term of Employment, Employee will comply with the provisions of Section 1 above.
 
(b) Employee covenants and agrees that for a period of one (1) year from (x) the
date hereof (except as specifically contemplated in Section 2 above); and (y)
for a period of one (1) year following the last day of the Term of Employment,
Employee will not, either directly or indirectly, as principal, director, agent,
owner, employee, partner, investor, shareholder (other than solely as a holder
of not more than 1% of the issued and outstanding shares of any public
corporation), consultant, joint venturer, advisor or otherwise howsoever own,
operate, carry on or engage in the operation of or have any financial interest
in or provide, directly or indirectly, financial assistance to or lend money to
or guarantee the debts or obligations of any Person carrying on or engaged in
any business that is competitive with the business conducted by the Company or
any of its subsidiaries during or on the date of termination of Employee’s
employment.
 
(c) Employee covenants and agrees that for a period of one (1) year from (x) the
date hereof (except as specifically contemplated in Section 2 above); and (y)
for a period of one (1) year following the last day of the Term of Employment,
Employee shall not directly, or indirectly, for herself or for any other Person:

 
EMPLOYMENT AGREEMENT
Page 7


--------------------------------------------------------------------------------




 
(i)
solicit, interfere with or endeavor to entice away from the Company or any of
its subsidiaries or affiliates, any current or prospective customer or client,
or any Person in the habit of dealing with any of the foregoing;

 

 
(ii)
attempt to direct or solicit any current or prospective customer or client away
from the Company or any of its subsidiaries or affiliates;

 

 
(iii)
interfere with, entice away or otherwise attempt to obtain or induce the
withdrawal of any employee of the Company or any of its subsidiaries or
affiliates; or

 

 
(iv)
advise any Person not to do business with the Company or any of its subsidiaries
or affiliates.

 
Employee represents to and agrees with the Company that the enforcement of the
restrictions contained in Section 7 and Section 8 (the Non-Disclosure and
Non-Compete sections respectively) would not be unduly burdensome to Employee
and that such restrictions are reasonably necessary to protect the legitimate
interests of the Company. Employee agrees that the remedy of damages for any
breach by Employee of the provisions of either of these sections may be
inadequate and that the Company shall be entitled to injunctive relief, without
posting any bond, and Employee agrees not to oppose granting of such relief.
This section constitutes an independent and separable covenant that shall be
enforceable notwithstanding any right or remedy that the Company may have under
any other provision of this Agreement or otherwise.
 
9. Miscellaneous.
 
(a) This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all previous written, and
all previous or contemporaneous oral negotiations, understandings, arrangements,
and agreements, and may be amended, modified or changed only by a written
instrument executed by Employee and the Company. No term or condition of this
Agreement shall be deemed to have been waived, except by a statement in writing
signed by the party against whom enforcement of the waiver is sought. Any
written waiver shall not be deemed a continuing waiver unless specifically
stated, shall operate only as to the specific term or condition waived and shall
not constitute a waiver of such term or condition for the future or as to any
act other than that specifically waived.
 
(b) This Agreement and all of the provisions hereof shall inure to the benefit
of and be binding upon the legal representative, heirs, distributees, successors
(whether by merger, operation of law or otherwise) and assigns of the parties
hereto; provided, however, that Employee may not delegate any of Employee’s
duties hereunder, and may not assign any of Employee’s rights hereunder, and any
such purported or attempted assignment or delegation shall be null and void and
of no legal effect. In the event the Company assigns this Agreement and its
successor assumes the Company’s obligations hereunder in writing or by operation
of law, all of the references to the Company, and to the Board, shall be deemed
to be references to the Company’s successor and to the governing body of such
successor, respectively. The Company and all of its subsidiaries shall be and be
deemed to be third-party beneficiaries of this Agreement.

 
EMPLOYMENT AGREEMENT
Page 8


--------------------------------------------------------------------------------



(c) This Agreement will be interpreted and the rights of the parties determined
in accordance with the laws of the United States applicable thereto and the
internal laws of the State of New York, without giving effect to the conflict of
law principles thereof. Any unresolved dispute arising out of this Agreement
shall be litigated in any court of competent jurisdiction in the Borough of
Manhattan in New York City; provided that the Company may elect to pursue a
court action to seek injunctive relief in any court of competent jurisdiction to
terminate the violation of its proprietary rights, including but not limited to
trade secrets, copyrights or trademarks. Each party shall pay its own costs and
fees in connection with any litigation hereunder.
 
(d) Employee covenants and represents that (i) he is not a party to any
contract, commitment or agreement, nor is he subject to, or bound by, any order,
judgment, decree, law, statute, ordinance, rule, regulation or other restriction
of any kind or character, which would prevent or restrict him from entering into
and performing his obligations under this Agreement, (ii) he is free to enter
into the arrangements contemplated herein, (iii) he is not subject to any
agreement or obligation that would limit his ability to act on behalf of the
Company or any of its subsidiaries, and (iv) his termination of his existing
employment, his entry into the employment contemplated herein and his
performance of his duties in respect thereof, will not violate or conflict with
any agreement or obligation to which he is subject. Employee has delivered to
the Company true and complete copies of any currently effective employment
agreement, non-competitive agreement or similar agreement to which Employee is
subject.
 
(e) Employee acknowledges that he has had the opportunity to obtain assistance
of legal counsel in reviewing and negotiating this Agreement.
 
(f) This Agreement and all of its provisions (other than the provisions of
Section 5, Section 6, Section 7, Section 8, and Section 9 hereof, which shall
survive termination) shall terminate upon Employee ceasing to be an employee of
the Company for any reason.
 
(g) All notices and other communications hereunder shall be in writing; shall be
delivered by hand delivery to the other party or mailed by registered or
certified mail, return receipt requested, postage prepaid or by a nationally
recognized courier service such as Federal Express; shall be deemed delivered
upon actual receipt; and shall be addressed as follows:

 
EMPLOYMENT AGREEMENT
Page 9


--------------------------------------------------------------------------------


 
If to the Company:
Chairman of the Board
c/o Icahn Enterprises L.P.
767 Fifth Avenue, 47th Floor
New York, NY 10153
Attention: Carl C. Icahn
    

With a copy to:
 
c/o Icahn Enterprises L.P.
767 Fifth Avenue, 47th Floor
New York, NY 10153
Attention: Legal
     

If to Employee:
 
At the last known principal residence address reflected in the payroll records
of the Company, or to such other address as either party shall have furnished to
the other in writing in accordance herewith.

 
(h) All amounts paid to Employee under or pursuant to this Agreement, including,
without limitation, the Base Salary, any Bonus Compensation, any Special Bonus
Compensation or any other compensation or benefits, whether in cash or in kind,
shall be subject to federal, state and, if applicable, local or foreign tax
withholding and deductions imposed by any one or more federal, state, local and
or foreign governments, or pursuant to any foreign or domestic applicable law,
rule or regulation.
 
(i) In the event of any inconsistency between this Agreement and any other
agreement, plan, program, policy or practice (collectively, “Other Provision”)
of the Company, the terms of this Agreement shall control over such Other
Provision. Any calculation, allocation, expense, estimate or other amount, if
any, to be determined under this Agreement or for the purpose of this Agreement
(including all determinations of eligibility), for any period or portion of a
period, and any amount payable or allocable to Employee under this Agreement for
any period or portion of a period, shall be determined by the Company, whose
determination shall be final and binding on all parties.
 
(j) Employee shall not issue any press release or otherwise make any public
statement or announcement with respect to the Company or this Agreement,
including without limitation, in connection with the provision of the services
hereunder, without the prior written consent of the Company.
 
(k) Any termination of Employee's employment with the Company shall constitute
an automatic resignation of Employee as an officer of the Company and each
affiliate of the Company, and an automatic resignation of Employee from the
Board (if applicable), and from the board of directors of any affiliate of the
Company, and from the board of directors or similar governing body of any
corporation, limited liability company, or other entity in which the Company or
any affiliate holds an equity interest and with respect to which board or
similar governing body Employee serves as the Company's or such affiliate's
designee or other representative.

 
EMPLOYMENT AGREEMENT
Page 10


--------------------------------------------------------------------------------



(l) This Agreement may be executed in two or more counterparts (and by
facsimile), each of which shall be deemed to be an original, and all of which,
taken together, shall be deemed to be one and the same instrument.
 
(m) Whenever possible, each provision of this Agreement will be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be invalid, illegal, or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality, or unenforceability will not affect any provision in any
other jurisdiction, but this Agreement will be reformed, construed, and enforced
in such jurisdiction as if such invalid, illegal, or unenforceable provision had
never been contained herein except that any court having jurisdiction shall have
the power to reduce the duration, area, or scope of such invalid, illegal, or
unenforceable provision and, its reduced form, it shall be enforceable. It is
the intent of the Parties that the provisions of this Agreement be enforceable
to the fullest extent permitted by applicable law. The Parties agree that the
language of all parts of this Agreement shall in all cases be construed as a
whole, according to its fair meaning, and not strictly for or against either
Party.
 
[Signature Page Follows]

 
EMPLOYMENT AGREEMENT
Page 11

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed the Agreement as of the day and
year first shown above.
 
ICAHN ENTERPRISES HOLDINGS L.P.
By:
ICAHN ENTERPRISES G.P. INC.,
 
its general partner
   
By:
/s/ Peter Shea
 
Name:
Peter Shea
 
Title:
President
 
Date: May 1, 2008
 
EMPLOYEE:
   
By:
/s/ Dominick Ragone
 
Name:
Dominick Ragone
 
Date: May 1, 2008



[Signature Page to Employment Agreement]

 
EMPLOYMENT AGREEMENT
Page 12

 

--------------------------------------------------------------------------------



[FORM OF RELEASE]
 
Exhibit A
 
GENERAL RELEASE OF ALL CLAIMS
 
This General Release of All Claims (the “General Release”) dated as of ________
__, 20__ is made in consideration of severance payments and other benefits
provided to the undersigned employee (“Employee”) under the Employment Agreement
by and between ICAHN ENTERPRISES HOLDINGS L.P. (the “Company”) and Employee and
dated as of May 1, 2008 (the “Employment Agreement”). Unless otherwise defined
herein, the terms defined in the Employment Agreement shall have the same
defined meaning in this General Release.
 
1. For valuable consideration to be paid to Employee, upon expiration of the
seven day revocation period provided in Section 8 herein, as provided for in
Section 6 of the Employment Agreement and to which he is not contractually
entitled to absent the execution of this General Release, the adequacy of which
is hereby acknowledged, Employee, for himself, his spouse, heirs,
administrators, children, representatives, executors, successors, assigns, and
all other persons claiming through Employee, if any (collectively, “Releasers”),
does hereby release, waive, and forever discharge the Company and the Company’s
former, present or future subsidiaries, parents, affiliates and related
organizations, and its and their employees, beneficial owners, officers,
directors, equity holders, attorneys, successors and assigns as well as all
Related Persons (collectively, the “Releasees”) from, and does fully waive any
obligations of Releasees to Releasers for, any and all liability, actions,
charges, causes of action, demands, damages, or claims for relief, remuneration,
sums of money, accounts or expenses (including, without limitation, attorneys’
fees and costs) of any kind whatsoever, whether known or unknown or contingent
or absolute, which heretofore has been or may have been suffered or sustained,
directly or indirectly, by Releasers in consequence of, arising out of, or in
any way relating to Employee’s employment with the Company (whether pursuant to
the Employment Agreement or otherwise) or any of its affiliates and the
termination of Employee’s employment. The foregoing release, discharge and
waiver includes, but is not limited to, all claims, and any obligations or
causes of action arising from such claims, under common or statutory law
including, without limitation, any state or federal discrimination, fair
employment practices or any other employment-related statute or regulation (as
they may have been amended through the date of this General Release) prohibiting
discrimination or harassment based upon any protected status including, without
limitation, race, color, religion, national origin, age, gender, marital status,
disability, handicap, veteran status or sexual orientation. Without limitation,
specifically included in this paragraph are any claims arising under the Federal
Rehabilitation Act of 1973, Age Discrimination in Employment Act of 1967, as
amended (“ADEA”), the Older Workers Benefit Protection Act, Title VII of the
Civil Rights Act of 1964, as amended by the Civil Rights Act of 1991, the Equal
Pay Act, the Americans With Disabilities Act, the National Labor Relations Act,
Employee Retirement Income Security Act of 1974, the Family Medical Leave Act of
1993, the Consolidated Omnibus Budget Reconciliation Act of 1985, and any
similar state statutes (all as amended). The foregoing release and discharge
also expressly includes, without limitation, any claims under any state or
federal common law theory, including, without limitation, wrongful or
retaliatory discharge, breach of express or implied contract, promissory
estoppel, unjust enrichment, breach of covenant of good faith and fair dealing,
violation of public policy, defamation, interference with contractual relations,
intentional or negligent infliction of emotional distress, invasion of privacy,
misrepresentation, deceit, fraud or negligence, claims for alleged physical or
personal injury, emotional distress relating to or arising out of Employee’s
employment with the Company or the termination of that employment; and any
claims under the WARN Act or any similar law, which requires, among other
things, that advance notice be given of certain work force reductions. All of
the claims, liabilities, actions, charges, causes of action, demands, damages,
remuneration, sums of money, accounts or expenses described in this Section 1
shall be described, collectively as the “Released Claims”.

 
EMPLOYMENT AGREEMENT
Page 13


--------------------------------------------------------------------------------


 
2. Excluded from this General Release are claims and rights that arise after the
date Employee signs this General Release, any claims which cannot be waived by
law and any claims for accrued vested benefits under any retirement plan in
accordance with the terms of such plan and applicable law. Employee does,
however, waive Employee’s right to any monetary recovery should any agency (such
as the Equal Employment Opportunity Commission) pursue any claims on Employee’s
behalf. Nothing in this General Release shall be deemed to waive Employee’s
right to file a charge with or participate in any investigation or proceeding
conducted by the U.S. Equal Employment Opportunity Commission or other
government agency, except that even if Employee files a charge or participates
in such an investigation or proceeding, Employee will not be able to recover
damages or equitable relief of any kind from the Releasees with respect to the
Released Claims.
 
3. Any unresolved dispute arising out of this General Release shall be litigated
in any court of competent jurisdiction in the Borough of Manhattan in New York
City; provided that the Company may elect to pursue a court action to seek
injunctive relief in any court of competent jurisdiction to terminate the
violation of its proprietary rights, including but not limited to trade secrets,
copyrights or trademarks. Each party shall pay its own costs and fees in
connection with any litigation hereunder.
 
4. Employee acknowledges and recites that:
 
(a) Employee has executed this General Release knowingly and voluntarily;
 
(b) Employee has read and understands this General Release in its entirety;
 
(c) Employee has been advised and directed orally and in writing (and this
subparagraph (c) constitutes such written direction) to seek legal counsel and
any other advice he wishes with respect to the terms of this General Release
before executing it;
 
(d) Employee’s execution of this General Release has not been forced by any
employee or agent of the Company, and Employee has had an opportunity to
negotiate about the terms of this General Release and that the agreements and
obligations herein are made voluntarily, knowingly and without duress, and that
neither the Company nor its agents have made any representation inconsistent
with the General Release; and
 
(e) Employee has been offered 21 calendar days after receipt of this General
Release to consider its terms before executing it.
 
5. This General Release shall be governed by, and construed in accordance with,
the laws of the United States applicable thereto and the internal laws of the
State of New York, without giving effect to the conflicts of law principles
thereof.

 
EMPLOYMENT AGREEMENT
Page 14


--------------------------------------------------------------------------------



6. Employee represents that he has returned all property belonging to the
Company including, without limitation, keys, access cards, computer software and
any other equipment or property. Employee further represents that he has
delivered to the Company all documents or materials of any nature belonging to
it, whether an original or copies of any kind, including any Confidential
Information.
 
7. Employee agrees to keep confidential the existence of the Employment
Agreement, the existence of this General Release, as well as all of their terms
and conditions and not to disclose to any person or entity the existence, terms
and conditions of the Employment Agreement or this General Release except as
required by law, to a government agency in connection with any charge or
investigation that such agency is conducting or may conduct and except to his
attorney, financial advisors and/or members of his immediate family provided
they agree to keep confidential the existence, terms and conditions of the
Employment Agreement and this General Release. In the event that Employee
believes that he is compelled by law to divulge the existence, terms or
conditions of the Employment Agreement or this General Release in a manner
prohibited by the following sentence, he agrees to notify Company (by notifying
counsel to the Company) of the basis for the belief before actually divulging
such information. Employee hereby confirms that as of the date of signing this
General Release, he has not disclosed the existence, terms or conditions of the
Employment Agreement or this General Release, except as provided for herein.
Nothing herein shall preclude Employee from providing truthful information to
any government agency concerning this General Release or his employment in
accordance with law.
 
8. Employee shall have seven days from the date he signs this General Release to
revoke it by providing written notice of the revocation to the Company, in
accordance with Section 9(g) of the Employment Agreement, in which event this
General Release shall be unenforceable and null and void. Provided employee does
not revoke this General Release, it shall become effective on the eighth day
after Employee signs this General Release
 
I, Dominick Ragone, represent and agree that I have carefully read this General
Release; that I have been given ample opportunity to consult with my legal
counsel or any other party to the extent, if any, that I desire; and that I am
voluntarily signing by my own free act.
 
PLEASE READ THIS GENERAL RELEASE CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN
AND UNKNOWN CLAIMS.
 
EMPLOYEE:
   
By:
 
 
Name:
Dominick Ragone
 
Title:
 
   
Date:
________________________________________________________________,20___

 
EMPLOYMENT AGREEMENT
Page 15

 

--------------------------------------------------------------------------------


 